Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed 10/04/2020 for Application No. 17/062,619 filed 10/04/2020.  Claims 1-5 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xu Fusheng (72,187, Agent) on May 31th, 2022.
The application has been amended as follows:
Claim 1:
- -A vehicle, comprising:
	a drive system;
	a driving force distributor configured to transmit a driving force from the drive system to a main drive wheel and a sub drive wheel and to regulate a distribution rate that is a ratio of a driving force transmitted between the drive system and the sub drive wheel to a total driving force transmitted between the drive system and the main drive wheel along with the sub drive wheel; and
	a controller programmed to control the drive system and the driving force distributor, wherein
	the controller is programmed to perform first control that controls the driving force distributor such [[as]] that to decrease the distribution rate upon satisfaction of a predetermined condition, compared with the distribution rate upon non-satisfaction of the predetermined condition, wherein the predetermined condition is a condition that a frequency of at least one rotation fluctuation of i) an output member of the drive system, ii) the main drive wheel and iii) the sub drive wheel, is within a predetermined area

Claim 3:
In line 14, the term “such as” is replaced with - -such that- -; and
Claim 5:
In line 9, the term “such as” is replaced with - -such that- -.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 10/04/2020 has been considered by the examiner.

	
Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record fails to disclose or render obvious a vehicle having a drive system, a driving force distributor and in combination with the features recited in the claim and particularly “the controller is programmed to perform first control that controls the driving force distributor such that to decrease the distribution rate upon satisfaction of a predetermined condition, compared with the distribution rate upon non-satisfaction of the predetermined condition, wherein the predetermined condition is a condition that a frequency of at least one rotation fluctuation of i) an output member of the drive system, ii) the main drive wheel and iii) the sub drive wheel, is within a predetermined area”. 
The closest prior art reference is Okamura (JP2015/182693, from IDS filed 10/04/2020). 
Okamura discloses a four-wheel drive vehicle having a torque distributing clutch 10 and a controller 40 configured to reduce a drive torque distribution to auxiliary or rear wheels W3, W4 when the 4WD torque distribution amount is larger than a predetermined value in order to suppress muffled sound but does not teach the particular conditions required by claim 1. See at least Figures 1 and 3 and paragraph [0028].
Claims 2-5 are allowed as being dependent upon the allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe (US 20180237003 A1) discloses a control device for four-wheel drive vehicle, see at least Figures 4-9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659